Citation Nr: 1755251	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  16-12 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for the cause of the Veteran's death has been received.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to September 1983.  He died in March 2010 and the appellant is his surviving spouse.

This appeal before the Board of Veterans' Appeals (Board) arose from a February 2015 rating decision in which the RO determined that new and material evidence had not been received to reopen a claim for service connection for the cause of the Veteran's death.  The appellant filed a notice of disagreement (NOD) in June 2015.  The RO issued a statement of the case (SOC) in February 2016 and the appellant submitted a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in March 2016.

In May 2017, the appellant testified during a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ); a transcript of that hearing is of record.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.

Also, this appeal has been advanced on the Board's docket.  See 8 U.S.C. § 7107 (a)(2)(C) (2012) and 38 C.F.R. § 20.900 (c) (2017).

As a final preliminary matter, the appellant's initial claim for service connection for the cause of the Veteran's death was most recently denied in an April 2014 Board decision.  In an October 2014 statement, the Veteran's former representative identified several documents and indicated that such documents were in a temporary file with the agency of original jurisdiction (AOJ) at the time of the April 2014 Board decision and were not considered by the Board.  Hence, the representative requested reconsideration of the Board decision.  In November 2014, a Deputy Vice Chairman of the Board denied the appellant's motion for reconsideration.  See 38 U.S.C. §§ 7103, 7104 (2012) and 38 C.F.R. §§ 20.1000, 20.1001 (2017).  

During the May 2017 hearing, the undersigned VLJ noted that the appellant had again referenced the documents that were in the temporary file at the time of the April 2014 Board decision.  The Board points out that it may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C. § 7104 (a) (2012); 38 C.F.R. § 20.904 (2017).  In this case, however, the documents that were identified in the October 2014 statement by the appellant's former representative were either already in the claims file at the time of the April 2014 Board decision, were redundant of other evidence already in the file at the time of the decision, or are not relevant to the issues decided in the April 2014 decision (i.e., entitlement to service connection for the cause of the Veteran's death and entitlement to service connection for posttraumatic stress disorder for purposes of accrued benefits).  Hence, the appellant has not been denied due process in this case and the April 2014 Board decision will not be vacated.  

Accordingly, the April 2014 Board decision is final and the Board must now initially determine whether new and material evidence has been submitted with regard to the current claim for service connection for the cause of the Veteran's death.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Only where the Board concludes that new and material evidence has been received does it have jurisdiction to consider the merits of this claim.  Hickson v. West, 11 Vet. App. 374, 377   (1998).  As the Board is granting the petition to reopen the claim for service connection for the cause of the Veteran's death, the Board has characterized the appeal as encompassing  both matters set forth on the title page.

The Board's decision addressing the petition to reopen the claim for service connection for the cause of the Veteran's death is set forth below.  The underlying claim for service connection for the cause of the Veteran's death is addressed in the remand following the order; this matter is being remanded to the AOJ.  VA will notify the appellant when further action, on her part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Most recently, in an April 2014 decision, the Board denied the claim for service connection for the cause of the Veteran's death.

3.  Pertinent to the claim for service connection for the cause of the Veteran's death, additional evidence received since the Board's April 2014 denial includes evidence that is not cumulative or redundant of the evidence of record at the time of that decision, that relates to an unestablished fact necessary to substantiate the claim for service connection for the cause of the Veteran's death, and that raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The April 2014 Board decision in which the Board denied service connection for the cause of the Veteran's death is final.  38 U.S.C. § 7014 ( 2012); 38 C.F.R. § 20.1100 (a) (2017).

2.  As evidence received since the Board's April 2014 denial is new and material, the requirements for reopening the claim for service connection for the cause of the Veteran's death are met.  38 U.S.C. §§ 5103, 5103A, 5108 (2012); 38 C.F.R. §§ 3.156, 3.159 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017). 

Given the Board's favorable reopening of the claim for service connection for the cause of the Veteran's death, the Board finds that all notification and development actions needed to fairly adjudicate this matter have been accomplished.

The appellant's claim for service connection for the cause of the Veteran's death previously was considered and denied.  In April 2014 , the Board denied service connection for the cause of the Veteran's death on the basis that his fatal hepatocellular carcinoma and history of hepatitis C were not related to service.  The evidence then of record consisted of service treatment records, Social Security Administration (SSA) disability records, VA treatment records, private medical records, the transcript of an August 2012 Board hearing, and various statements submitted by the appellant and her representative, on her behalf.  The Board's decision was final when issued as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C. § 7014 (b); 38 C.F.R. § 20.1100 (a).  Also, as noted above, the appellant's motion for reconsideration of the April 2014 decision was denied in November 2014.  See 38 U.S.C. §§ 7103, 7104 and 38 C.F.R. §§ 20.1000, 20.1001.  As such, the claim for service connection for the cause of the Veteran's death may only be reopened and reviewed if new and material evidence is received with respect to this claim.  See 38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (a) (2017).

The appellant filed a request to reopen her previously denied claim for service connection for the cause of the Veteran's death in August 2014.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156 (a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

The Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." Shade v. Shinseki, 24 Vet. App. 110, 117  (2010). When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement. See id. at 118, 124   (Lance, J. concurring).
 
Pertinent new evidence received since the April 2014 denial includes an August 2014 letter from a VA nurse practitioner (G.R.), letters from G.B. Neal, M.D. dated in July and September 2015, a March 2017 statement from the appellant (VA Form 21-4138), and the appellant's testimony during the May 2017 hearing.  The August 2014 letter from the VA nurse practitioner and the July and September 2015 letters from Dr. Neal include opinions that the Veteran's fatal hepatitis C was related to dental procedures in service.  Hence, this additional evidence reflects that the Veteran's cause of death may have been related to service.  

Also received is the appellant's  March 2017 written statement and the transcript of the May 2017 hearing, which reflect her contentions that the Veteran was confined to the brig at Camp Lejeune for over 6 months and that his fatal liver cancer was due to his exposure to contaminated water at that location.  A veteran who served for 30 days or more at Camp Lejeune during the period beginning on August 1, 1953 and ending on December 31, 1987 is presumed to have been exposed to drinking water contaminated with the volatile organic compounds (VOCs) trichloroethylene (TCE), perchloroethylene (PCE), benzene, and vinyl chloride.  38 C.F.R. § 3.307(a)(7) (2017).  Liver cancer is among the list of diseases which are presumed related to exposure to contaminated drinking water at Camp Lejeune in service.  38 C.F.R. § 3.309 (f) (2017).  

The above-cited evidence is "new", in that it was not previously considered, and is not cumulative or redundant of the evidence of record at the time of prior final denial.  The additional evidence is also "material" in that it pertains to an element of the claim that was previously found to be lacking and raises a reasonable possibility of substantiating the claim by suggesting that the Veteran's fatal hepatocellular carcinoma with history of hepatitis C may be related to service.  Accordingly, the criteria for reopening the previously denied claim are met.


ORDER

As new and material evidence to reopen the claim for service connection for the cause of the Veteran's death has been received, to this extent only, the appeal as to this matter is granted.


REMAND

The Board's review of the claims file reveals that further action on the reopened claim is warranted. 

The Veteran died in March 2010.  His death certificate lists the cause of death as advanced stage hepatocellular carcinoma and history of hepatitis C.  There are no other conditions listed as contributing to the Veteran's death.  The appellant contends that the Veteran's fatal liver disease was the result of hepatitis C that was contracted while undergoing dental procedures in service.  In the alternative, she contends that the Veteran was confined to the brig at Camp Lejeune for over 6 months and that his fatal liver cancer is associated with his exposure to contaminated drinking water at that location.

In an August 2014 letter, a VA nurse practitioner (G.R.) explained that he worked at the GI/Hepatology Clinic at the Dorn VA Medical Center (VAMC), that he first treated the Veteran in June 2007, and that he had documented that the Veteran may have contracted hepatitis C in the late 1980s via intravenous drug use.  He reviewed the Veteran's service treatment records and opined that it was more than likely that he actually contracted hepatitis C during service several years earlier.  This opinion was based on the fact that the Veteran had braces applied to his teeth in March 1981, that he experienced heavy bleeding around the braces in October 1982 and extensive repair work was required, that he underwent a root canal in December 1982, and that he fell from a truck in March 1983 and struck his mouth on his weapon which caused damage to his braces and required extensive repair work.  Overall, the Veteran suffered many injuries, treatments, and multiple extensive repairs to his teeth during service, at a time when universal precautions were nonexistent and dental work was a high risk procedure.  Many people were thought to have contracted hepatitis C, HIV, etc., from such procedures.

In January 2015, a VA physician reviewed the Veteran's claims file and opined that the Veteran's cause of death was not likely ("far less likely than not"/"much less than 50 percent probability") incurred in or caused by service.  He acknowledged the August 2014 letter from the VA nurse practitioner and noted that the first sentence of the letter states that the Veteran may have contracted hepatitis C in the late 1980s via intravenous drug use.  The Veteran was diagnosed as having hepatitis C in 1994 and his military records clearly indicate that he had significant dental work while on active duty.  There was a possibility that he contracted hepatitis C through dental work done during service.  However, in the absence of any evidence to indicate that there were multiple cases of hepatitis C from the same dental clinic from which the Veteran received his dental care in service, it was far less likely than not that he contracted the hepatitis C infection from dental work that he received in service.  On the other hand, a March 2007 VA mental health detoxification note revealed that the Veteran had a "history of cocaine abuse in the mid-1980s."  The use of cocaine is a well-known high risk activity for contracting the hepatitis C infection.  Therefore, it was far more likely than not that the Veteran's hepatitis C came from the cocaine abuse in the mid-1980s and it was far less likely than not that his hepatitis C came from the dental work that he had in the early 1980s during service.

In letters dated in July and September 2015, Dr. Neal reported that he reviewed the Veteran's medical records and that, in pertinent part, the Veteran underwent extensive dental work with new braces in March 1983 after being hit in the mouth with an M-16 due to a fall from a truck.  He also had extensive dental work with braces and excessive bleeding in October 1982, was transfused with packed blood cells in service, and was never worked up for a bleeding disorder such as hepatitis despite his excessive bleeding.  Also, he had a chronic pain problem with documentation of severe left ankle/foot and leg problems with fractures that required pain medication.  He self-medicated posttraumatic stress disorder with alcohol and alcohol was the only thing that showed up in his screening.  He underwent treatment for alcohol problems in the 1980s while in service, but there was no documentation that he used intravenous drugs other than the August 2014 letter from the VA nurse practitioner.  Dr. Neal concluded that it was likely ("more likely than not") that the Veteran's "infection was from contaminated [d]ental instruments or the [b]lood [t]ransfusion given while in service."  He also noted in his September 2015 letter that the Veteran did not show hepatitis within one year of his discharge from service because there was no testing available until 1998 and it is a silent disease that would not show any initial finding on a physical examination.

The January 2015 opinion from the VA physician addresses the August 2014 opinion of the VA nurse practitioner and explains why it was not likely that the Veteran contracted hepatitis C from his dental work in service.  However, the January 2015 opinion appears to be partially based on the notation in the August 2014 letter that the Veteran may have contracted hepatitis C from intravenous drug use in the late 1980s.  The Board acknowledges that there is evidence in the Veteran's medical records of powdered cocaine use in the 1990s (e.g., see a March 2007 VA addiction psychiatry group counseling note), but there is no indication that the Veteran ever reported any intravenous drug use and the appellant has indicated that the Veteran did not use any cocaine in the late 1980s or early 1990s.  

As for the July and September 2015 opinions from Dr. Neal, these opinions are partially based on a finding that the Veteran was transfused with packed blood cells in service (seemingly due to the excessive bleeding that he experienced during his dental procedures).  A review of the Veteran's service treatment records, however, does not appear to reveal any explicit evidence of any blood transfusion(s) in service and it is otherwise unclear as to whether any such transfusion(s) took place during service.

Hence, the January, July, and September 2015 opinions appear to be, at least partially, based on an inaccurate history.  Given the above, the Board finds that if no evidence is obtained upon remand that the Veteran spent at least 30 days at Camp Lejeune during service, further medical opinion should be obtained-preferably, from the physician who provided the January 2015 opinion-which fully addresses the etiology of the Veteran's cause of death.  In rendering the requested opinion, the physician should comment on whether there is evidence that the Veteran underwent any blood transfusion(s) in service and should presume that the Veteran did not engage in any intravenous drug use.

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate notification and development action to obtain and associate with the claims file all outstanding, pertinent records.

In a claim for Dependency and Indemnity Compensation (DIC) benefits based on service connection for the cause of a veteran's death, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. Hupp v. Nicholson, 21 Vet. App. 342 (2007).  In addition, the appellant must be informed of the basis for determining an effective date upon the grant of any benefit sought.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, service connection had not been established for any disability during the Veteran's lifetime.  It does not appear from a review of the claims file that the appellant has been provided a notice letter specific to the current claim for service connection for the cause of the Veteran's death (in accordance with the VCAA, Hupp, and Dingess).  Thus, such notice should be provided upon remand.

As regards outstanding records, the Veteran's complete service personnel records may contain information to corroborate the appellant's reports that the Veteran spent time in the brig at Camp Lejeune during service.  Although some service personnel records have been obtained and associated with the file, it does not appear as if the complete records have been obtained.  Hence, on remand, the AOJ should attempt to obtain a complete copy of the Veteran's Official Military Personnel File.  The AOJ should follow the current procedures prescribed in 38 C.F.R. § 3.159 (c) as regards requests for records from Federal facilities.

As for VA records, the claims file includes records of the Veteran's treatment from Columbia VAMC dated from November 1998 to the date of the Veteran's death).  In a July 2010 statement, the appellant reported that the Veteran first sought treatment at that facility in 1989.  Hence, there may be additional VA treatment records that have not yet been obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the above-noted facility all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) as regards requests for records from Federal facilities.

The AOJ should also give the appellant another opportunity to provide information and/or evidence pertinent to the remaining matter on appeal (particularly as regards any private (non-VA) treatment), explaining that she has a full one-year period for response.  See 38 U.S.C. § 5103(b) (2012); but see 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

In this regard, the Board notes that the Veteran's death certificate, a July 2011 letter from V. Korrapati, MD., a September 2015 letter from the appellant, and the appellant's testimony during the May 2017 hearing indicate that the Veteran received relevant treatment at Lexington Oncology Associates, Baptist Hospital, and Palmetto Health Baptist hospital.  A review of the claims file indicates that the Veteran's complete treatment records from these facilities have neither been requested nor obtained.  Hence, in its letter, the AOJ should specifically request he appellant furnish, or furnish appropriate authorization to enable VA to obtain, these identified private records..

Thereafter, the AOJ should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159..  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining matter on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send the appellant and her representative a letter that provides notice as to (1) the information and evidence that is required to substantiate a claim for service connection for the cause of a veteran's death based on a condition not yet service-connected and (2) the basis for determining an effective date upon the grant of any benefit sought.  A copy of this letter must be included in the file.

2.  Obtain a copy of the Veteran's complete Official Military Personnel File, including any records pertaining to time spent in the brig at Camp Lejeune during service.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) (2017) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

3.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, to particularly include all records from the Columbia VAMC dated from September 1983 through November 1998..  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) (2017) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

4.  Furnish to the appellant and her representative a letter requesting that the appellant provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining matter on appeal that is not currently of record.  Specifically request that the appellant provide, or provide appropriate authorizations to obtain, the Veteran's complete treatment records for a liver disability from Lexington Oncology Associates, Baptist Hospital, and Palmetto Health Baptist hospital, as referenced above.

Clearly explain to the appellant that she has a full one-year period to respond (although VA may decide the matter within the one-year period).

5.  If the appellant responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the appellant and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

6.  If there is no evidence to confirm that the Veteran spent at least 30 days at Camp Lejeune during service and after all records and/or responses received from each contacted entity have been associated with the file, arrange to obtain from the VA physician who provided the January 2015 opinion an addendum opinion regarding the etiology of the Veteran's cause of death.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the file, and arrange to obtain a medical opinion from another appropriate physician based on claims file review.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of the REMAND, must be made available to the designated individual, and the opinion should include discussion of the Veteran's documented medical history and the lay assertions of the Veteran and the appellant.

Based on a review of all pertinent lay and medical evidence, the physician should indicate whether the Veteran underwent any blood transfusion(s) in service.

Then, the physician should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's fatal advanced stage hepatocellular carcinoma and/or hepatitis C (1) began during service; (2) for any fatal malignant tumor(s), manifested within the first post-discharge year following the Veteran's period of active service; (3) was related to the Veteran's dental procedures with excessive bleeding and/or any blood transfusion(s) in service; or (4) was otherwise medically-related to the Veteran's service.

In addressing the above, the physician must consider and discuss all relevant medical and other objective evidence of record and all lay assertions- to include the evidence of dental procedures with excessive bleeding in the Veteran's service treatment records, the August 2014 opinion from the VA nurse practitioner (G.R.), Dr. Neal's July and September 2015 opinions, and the evidence that the Veteran had a history of powdered cocaine use, but not intravenous drug use.  

Notably, the absence of documented evidence of liver disease during service or for years after service should not, alone, serve as the sole basis for a negative opinion.

In this regard, the physician is advised that the Veteran was competent to report his symptoms and history and that the appellant is competent to report her observations of the Veteran's symptoms, and that lay assertions in this regard must be considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why. 

Complete, clearly-stated rationale for the conclusions reached, must be provided.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining matter on appeal in light of all pertinent evidence (to particularly include that added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication of the claim in February 2016), and all legal authority.

9.  If the benefit sought on appeal remains denied, furnish to the appellant and her representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


